Citation Nr: 1621908	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran requested a hearing before a Decision Review Officer.  An informal hearing was scheduled for September 2012, but the Veteran failed to appear.  As he has not asserted good cause for his failure to appear or requested a new hearing date, his RO formal hearing request is deemed withdrawn.  The Veteran also requested a Board hearing before a Veterans Law Judge when filing his substantive appeal; however, he subsequently withdrew such request in a statement received in August 2014.  38 C.F.R. § 20.704(e) (2015).

In December 2014, the Board granted the Veteran's claim seeking service connection for a stomach disorder as secondary to his service-connected lupus and remanded the instant increased rating claim for further development.  This matter has now been returned to the Board for further appellate review.  

This case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's service-connected lupus has been characterized by the RO as encompassing three forms of lupus, namely discoid lupus erythematosus, which is the form of lupus affecting only the skin that the Veteran was diagnosed with during active service; tumidus lupus, another form of lupus affecting only the skin; and systemic lupus erythematosus, a form of lupus affecting various organ systems, including internal organs.

The Veteran's lupus is currently evaluated as 60 percent disabling pursuant to Diagnostic Codes 7809, which outlines the rating criteria for discoid lupus (also referred to as subacute cutaneous lupus erythematosus).  Under Diagnostic Code 7809, the disability resulting from discoid lupus is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Ratings for discoid lupus under Diagnostic Code 7809, to include, by extension, the foregoing diagnostic codes referable to the skin, are not to be combined with a rating under Diagnostic Code 6350 for systemic lupus.  38 C.F.R. § 4.118.  Rather, as the Note to Diagnostic Code 6350 provides, such condition is evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating it under Diagnostic Code 6350, whichever method results in a higher evaluation.

Based on the RO's determination that the predominant disability resulting from the Veteran's discoid lupus most nearly approximates dermatitis, such disability has been rated using the criteria outlined in Diagnostic Code 7806.  However, the Veteran's currently assigned 60 percent rating is the maximum rating available pursuant to Diagnostic Code 7806; therefore, a higher rating under this code is not feasible.  

However, a rating higher than 60 percent is available under the other rating criteria referenced in Diagnostic Code 7809, namely Diagnostic Code 7800, which contemplates, in pertinent part, "other disfigurement of the head, face, or neck."   Per Diagnostic Code 7800, an 80 percent rating is assigned based on evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or six characteristics of disfigurement.  

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) a scar of 5 or more inches (13 or more centimeters (cm.)) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

While the Veteran is service-connected lupus has been characterized as also including tumidus lupus, there are no rating criteria specific to tumidus lupus.  Presumably, this form of lupus is rated pursuant to Diagnostic Code 7809 by analogy, as, like discoid lupus, tumidus lupus is a form of lupus limited to the skin.  

As the Veteran's service-connected lupus also encompasses systemic lupus erythematosus, consideration of Diagnostic Code 6350, which specifically outlines the rating criteria for systemic lupus, is warranted.  Under Diagnostic Code 6350, a 60 percent disability rating is warranted when there are exacerbations lasting a week or more, 2 or 3 times per year.  A maximum 100 percent disability rating is warranted when the disability is acute, with frequent exacerbations, producing severe impairment of health.  As noted previously, evaluations under Diagnostic Code 6350 are not to be combined with ratings for the same disability assigned pursuant to Diagnostic Code 7809.  38 C.F.R. § 4.88b, Diagnostic Code 6350.

Unfortunately, the current evidence of record is insufficient to decide the claim, as the clinical findings of record are not specific enough to allow application of the aforementioned relevant rating criteria.  In this regard, the September 2015 VA examination report reflects the examiner's findings that the Veteran's lupus affected, as relevant, his ears, nose, chin, lips and mouth (causing ulcers and scaling), and scalp (causing scarring alopecia), and resulted in a history of exacerbations of raised erythematous itchy lesions that clear leaving raised borders with central hypopigmentation and atrophy.  He further included a report of the size of the Veteran's scarring alopecia and scar on the left chin, as well as the three active lesions over the occipital scalp.  It was noted that such lesions were characterized by raised hyperpigmented borders with central pallor and atrophy.  The examiner concluded that there was visible and palpable tissue loss involving the skin and subcutaneous tissues over the left chin area and vertex and occipital area of the scalp, as well as asymmetry of the chin with the fairly large atrophic scar on the left side.  Otherwise, there was no gross distortion or asymmetry of the features of the face.

However, such a vague characterization is insufficient for the Board to determine how many characteristics of disfigurement are present, and thus whether the Veteran is entitled to an increased rating pursuant to Diagnostic Code 7800.    Accordingly, a new VA examination listing measurements and complete description of all of the Veteran's lupus-related facial scars is required.  

Moreover, the record is similar insufficient to allow the Board to determine the Veteran's entitlement to an increased rating pursuant to Diagnostic Code 6350, as the September 2015 VA examiner's conclusory statement that the Veteran's lupus does not produce a severe impairment of health, without further explanation, is insufficient to allow the Board's reliance upon this finding, requiring a new examination.  In this regard, the examiner noted that the Veteran reported frequent exacerbations of the skin lesions on the scalp and face, which occur approximately weekly, with individual lesions persisting for up to 1.5 months and are painful and pruritic when they flare.  He further indicated that the average frequency of exacerbations per year was more than three and his symptoms lasted several weeks during each exacerbation.  However, the examiner simply concluded that the Veteran's lupus did not produce severe impairment of health.  Furthermore, in his October 2015 statement, the Veteran specifically argues that his lupus does result in severe impairment of health as demonstrated in a March 2013 VA treatment record that his health issues precluded him from attending to responsibilities at work and home.  Therefore, in discussing whether the Veteran's lupus produces a severe impairment of health, the examiner should specifically consider such argument.

Additionally, any outstanding, relevant treatment records must be obtained on remand.  In this regard, the September 2015 VA examiner cited to a review of VA treatment records dated in July 2015, which are not on file.  Consequently, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from September 2010 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all available, relevant records, Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected discoid lupus erythematosus with systemic lupus erythematosus and tumidus lupus.  The record should be made available to and reviewed by the examiner.  All necessary tests should be performed. 

The examiner is asked to make the following medical determinations:

(a)  Indicate whether the Veteran's service-connected lupus is productive of visible or palpable tissue loss, and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Please specify the features or paired set of features affected.

(b)  Identify each of the Veteran's lupus-relates facial scars and state whether each scar is:

(1) is 5 or more inches (13 or more centimeters (cm.)) in length; 
(2) at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) has a surface contour of a scar elevated or depressed on palpation; 
(4) is adherent to underlying tissue; 
(5) is hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) has skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); 
(7) has underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and 
(8) has skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

(c) State the frequency and duration of any exacerbations of the Veteran's service-connected lupus, specifically noting whether or not such disability is acute with frequent exacerbations, producing severe impairment in health.  When concluding whether or not the Veteran's lupus produces a severe impairment of health, please provide a complete rationale for this opinion and consider the aforementioned March 2013 VA treatment record indicating that the Veteran's  his health issues precluded him from attending to responsibilities at work and home.  

(d)  Comment upon the affect the Veteran's lupus has on his daily life and employment.

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the full benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


